     Case 2:17-cv-00063-MCE-CKD Document 93 Filed 09/23/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL XAVIER BELL,                               No. 2:17-cv-00063-MCE-CKD
12                       Plaintiff,
13           v.                                          ORDER
14    MICHAEL MARTEL, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On July 13, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days. ECF No. 91. Neither party

23   has filed objections to the findings and recommendations.

24          Although it appears from the file that plaintiff’s copy of the findings and

25   recommendations was returned, plaintiff was properly served. It is the plaintiff’s responsibility to

26   keep the court apprised of his current address at all times. Pursuant to Local Rule 182(f), service

27   of documents at the record address of the party is fully effective.

28   ///
                                                         1
     Case 2:17-cv-00063-MCE-CKD Document 93 Filed 09/23/20 Page 2 of 2

 1              The Court presumes that any findings of fact are correct. See Orand v. United States, 602

 2   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

 3   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983). Having

 4   reviewed the file, the Court finds the findings and recommendations to be supported by the record

 5   and by the magistrate judge’s analysis.

 6              Accordingly, IT IS HEREBY ORDERED that:

 7              1. The findings and recommendations filed July 13, 2020 (ECF No. 91), are ADOPTED

 8   in full;

 9              2. The motion for summary judgment (ECF No. 86) is GRANTED with respect to

10   defendants Quinto, Brown, and Spalding based on plaintiff’s failure to exhaust his administrative

11   remedies. The motion is DENIED as to defendants Agapay, Gill, Go, Gatchalian, Simon,

12   Urquidez, and Espino-Acevedo;

13              3. The motion for summary judgment is DENIED with respect to defendants Wagner and

14   Richardson because no argument was presented that plaintiff failed to exhaust his administrative

15   remedies concerning the claims against these defendants;

16              4. Defendants Quinto, Brown, and Spalding are DISMISSED without prejudice from this

17   action; and

18              5. This action shall proceed against defendants Agapay, Gill, Go, Gatchalian, Simon,

19   Uriquidez, Espino-Acevedo, Wagner, and Richardson.

20              IT IS SO ORDERED.
21   Dated: September 22, 2020

22

23

24

25

26
27

28
                                                         2
